SUMMARY ORDER
Plaintiff Antonio Brown appeals from the March 25, 2009 judgment of the District Court denying plaintiffs motion for summary judgment and granting defendants’ motion for summary judgment. On appeal, plaintiff argues that the District Court erred in concluding that there was no question of material fact as to whether defendants violated plaintiffs rights under the Eighth Amendment and that defendants were entitled to judgment as a matter of law. We assume the parties’ familiarity with the facts and procedural history of this case.
We have reviewed each of plaintiffs claims and find them to be without merit. Substantially for the reasons stated by Magistrate Judge Randolph S. Treece in his careful and thoughtful report and recommendation of February 25, 2009, see Brown v. Raimondo, 06-CV-0773 (N.D.N.Y. February 25, 2009), which the District Court adopted, see Brown v. Raimondo, 06-CV-0773, 2009 WL 799970 (N.D.N.Y. March 25, 2009), the March 25, 2009 judgment of the District Court is AFFIRMED.